

116 HR 4942 IH: Darren Drake Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4942IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Gottheimer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo direct the Transportation Security Administration to develop and disseminate best practices for
			 rental companies and dealers to report suspicious behavior to law
			 enforcement agencies at the point of sale of a covered rental vehicle to
			 prevent and mitigate acts of terrorism using motor vehicles, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Darren Drake Act. 2.FindingsCongress makes the following findings:
 (1)From 2013 through 2017, terrorists carried out 25 known vehicle ramming attacks in North America and Western Europe, resulting in 156 fatalities and 790 injuries.
 (2)The Islamic State of Iraq and the Levant, or ISIS, was designated by the Department of State as a foreign terrorist organization on December 17, 2004, and was designated as a Specially Designated Global Terrorist (SDGT) on October 15, 2004.
 (3)Al-Qa’ida and the Islamic State have promoted vehicle attacks for years, including in Inspire, the online magazine of al-Qa’ida and in Rumiya, the magazine of the Islamic State.
 (4)The Islamic State calls upon its followers to conduct vehicle ramming attacks by buying, renting, stealing, or borrowing trucks and targeting large outdoor events, crowded pedestrian streets, outdoor markets and rallies.
 (5)On November 21, 2017, a grand jury in the Southern District of New York returned a 22-count indictment against the perpetrator of an alleged vehicular terrorist attack carried out in the name of the designated foreign terrorist organization the Islamic State in lower Manhattan on October 31, 2017, which killed eight people, including Darren Drake of New Milford, New Jersey, and injured 12 more.
 (6)On March 27, 2019, an Ohio man plead guilty to 29 Federal hate crimes for driving a car into a crowd of counter-protestors in Charlottesville, Virginia, on August 12, 2017, killing one woman and injuring dozens.
 (7)The automotive sale and rental industry has been a leader in strengthening security measures, working with government agencies and officials including the Department of Homeland Security, Transportation Security Administration, and the Federal Bureau of Investigation, and continuing to innovate and improve to better protect its customers, employees, assets, and the general public.
			3.TSA best practices related to certain information collected by rental companies and dealers
			(a)Development and dissemination
 (1)In generalNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and disseminate best practices for rental companies and dealers to report suspicious behavior to law enforcement agencies at the point of sale of a covered rental vehicle.
 (2)Consultation; updatesThe Administrator of the Transportation Security Administration shall develop and, as necessary, update the best practices described in paragraph (1) after consultation with relevant rental industry stakeholders.
 (b)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security and the Administrator of the Transportation Security Administration shall jointly submit to Congress a report on the implementation of this section, including an assessment of—
 (1)the impact of the best practices described in subsection (a) on efforts to protect the United States against terrorist attacks; and
 (2)ways to improve and expand cooperation and engagement between— (A)the Department of Homeland Security and the Transportation Security Administration; and
 (B)rental companies, dealers, and other relevant rental industry stakeholders. (c)DefinitionsIn this section, the terms covered rental vehicle, dealer, and rental company have the meanings given those terms in section 30102 of title 49, United States Code.
			